DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4,5,7 is/are rejected under 35 U.S.C. 102 as being anticipated by Nishikawa or obvious over Nishikawa, optionally in view of Duval.
Nishikawa has side and cross members in figure 1, main battery 8/33 and support or gusset members at rear of the battery housing space in the frame, shown in figure 1.
Nishikawa has on –vehicle floor device 4 placed on the support members as shown in figure 1 in exploded view.
Optionally It would have been obvious at the time of filing of applicant to provide in Nishikawa any device desired for operation of the vehicle and mounted to the support device as an obvious expedient to one of ordinary skill in this art a graduate engineer or experienced designer to maximize space on the vehicle.
Optionally, It would have been obvious at the time of filing of applicant to provide in Nishikawa the pillar support of a corner support member 30 as taught by Duval in order to support the vehicle body.
As to claim 2, liquid storage tanks are of common knowledge in this art to provide windshield cleaning and the support of either Nishikawa or as modified above is an obvious location to maximize space utilization.
As to claim 4, air storage tanks are of common knowledge in this art to provide suspension optimization and the support of either Nishikawa or as modified above is an obvious location to maximize space utilization.
As to claim 5, auxiliary batteries on an electrically driven vehicle, typically 12 volt, are of common knowledge in this art and the support of either Nishikawa or as modified above is an obvious location to maximize space utilization.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant.
Claim  3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa optionally Duval as applied to claim 2 above and further in view of Dongguan City.
It would have been obvious at the time of filing of applicant to provide in either combination above a water tank and misting unit for a vehicle air conditioner as taught by Dongguan City with the support member of either being an obvious location to maximize space utilization. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa optionally in view of Duval as applied to claim 1 and further in view of Plavetich.
It would have been obvious at the time of filing of applicant to provide in Nishikawa or as modified above with a single entry door as taught by Plavetich in order to reduce cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dennis H Pedder whose telephone number is (571)272-6667.  The examiner can normally be reached on 5:30-2pm.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
4/30/2021